INCENTIVE STOCK OPTION PLAN FOR
OFFICERS AND KEY EMPLOYEES
ADOPTED JUNE 10, 1982
(As Amended August 9, 1990)

 

1. Purpose.

        The purposes of this Plan are to attract, retain and motivate key
employees of Carpenter Technology Corporation and its wholly owned subsidiaries
("the Corporation"), to encourage stock ownership by such employees by providing
them with a means to acquire a proprietary interest or to increase their
proprietary interest in the Corporation's success and to provide a greater
community of interest between such employees and the Corporation's stockholders.

2. Administration.

        The Board of Directors ("the Board") shall be responsible for the
operation of the Plan. It shall be authorized, subject to the provisions of the
Plan, from time to time to establish such rules and regulations and to appoint
such agents as it deems appropriate for the proper administration of the Plan,
and to make such determinations under, and such interpretations of, and to take
such steps in connection with, the Plan or the options granted hereunder as it
deems necessary or advisable. Any questions of interpretation as determined by
the Board shall be final and binding upon all persons. The Board may delegate
these powers to the Compensation and Stock Option Committee of the Board,
consisting of at least three Directors not participating in the Plan.

3. Participants.

        The class of employees eligible to receive options under the Plan shall
be limited to officers and key employees of the Corporation. Participants in the
Plan will consist of such officers or key employees as the Board in its sole
discretion may, from time to time, designate. The Board's designation of a
participant at any time to receive benefits under the Plan shall not obligate it
to designate such person to receive benefits at any other time. The Board shall
consider such factors as it deems pertinent in selecting participants and in
determining the type and amount of options granted hereunder.

4. Types of Benefits.

        Benefits under the Plan will be granted in stock options ("options" or
individually an "option") which are intended to be options qualifying under
Section 422A of the Internal Revenue Code as described below.

5. Shares Reserved Under the Plan.

        Subject to the provisions of Section 7, the maximum aggregate number of
shares which may be made available for options under this Plan is 400,000 shares
of common stock of the Corporation. The shares involved in the unexercised
portion of any terminated or expired option under the Plan may again be subject
to options under the Plan. Such shares may be either authorized and unissued
shares, or issued shares reacquired by the Corporation.

6. Options.

        Options may be granted by the Board from time to time, subject to the
following provisions:

        (a)      Each option granted under this Plan shall become exercisable by
the optionee only after the optionee has completed one year of employment
immediately following the date the option is granted, as determined by the Board
(the "date of grant"). Each option granted prior to August 9, 1990, shall expire
five years from the date of grant. All other options shall expire ten years from
the date of grant provided, however, that if the stockholders fail to approve a
ten year term, all such other options shall expire five years from the date of
grant.

        (b)      The option price per share of an option shall be determined by
the Board but shall not be less than the fair market value of a share of the
Corporation's stock on the date of grant unless the recipient of the option at
the time of such grant owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Corporation in which case the
option price shall not be less than one hundred ten percent (110%) of such fair
market value. For the purpose of this Plan, the term "fair market value" shall
mean the closing price of Carpenter Technology Corporation common stock on the
New York Stock Exchange on the date in question, or, in the absence of a closing
price on such date, then the closing price on the last trading day preceding the
date of grant, as reflected on the consolidated tape of New York Stock
Exchange-Composite Transactions.

        (c)      No option under this Plan may be transferable by the optionee
except by will or the laws of descent and distribution and no option may be
exercised during the lifetime of an optionee, except by that optionee. In the
event of the death of the optionee more than one year after the date of grant
and not more than three months after the termination of the optionee's
employment by the Corporation, the option may be transferred to the optionee's
personal representative, heirs or legatees ("transferee") and may be exercised
by the transferee before the earlier of (i) the expiration of one year from the
date of the death of the optionee or (ii) (A) with respect to options granted
prior to August 9, 1990, the expiration of five years from the date of grant and
(B) with respect to all other options, the expiration of ten years from the date
of grant provided, however, that if the stockholders fail to approve a ten year
term, the expiration of five years from the date of grant. In the event of an
optionee's retirement, an option may be exercised prior to its expiration during
the five year period (one year period in the event of a retirement due to
"disability" (within the meaning of Section 105(d)(4) of the Internal Revenue
Code)) beginning with the date of retirement; provided, however, that in the
event of a retiree's death during such five year period (one year period in the
event of a retirement due to "disability"), unexercised options may be exercised
by the transferee before the earlier of either items (i) or (ii) of this Section
6(c). In all other cases of termination of employment of an optionee, the
option, if otherwise exercisable by the optionee at the time of such
termination, may only be exercised within three months after such termination.
Notwithstanding anything in the Plan to the contrary, in the event an optionee's
employment with the Corporation is terminated for "cause", the Board (or if the
Board has delegated its authority, the Compensation and Stock Option Committee)
may, in its sole discretion, cancel each unexercised option awarded on or after
August 9, 1990, to such terminated optionee effective upon the termination. For
purposes of this Section, a termination for "cause" shall mean termination of an
optionee's employment with the Corporation which results from either (a) the
optionee committing an Intolerable Offense (as defined in the Corporation's
Personnel Practices and Policies as in effect on the date of termination) or (b)
the operation of the Corporation's Corrective Performance System (as set forth
in the Corporation's Personnel Practices and Policies as in effect on the date
of termination).

        (d)      Each option shall be exercisable for the full amount or any
part thereof, including a partial exercise from time to time; provided, however,
that in no event shall any stock option granted after December 31, 1986 become
first exercisable in any one year in excess of $100,000 of the fair market value
(determined as of the time the option is granted). All shares purchased under
option shall be paid for in full at the time of purchase. Exercised options may
be paid for with cash or stock of the Corporation, the value of which shall be
the fair market value on the date of the exercise of the options, as determined
in Section 6(b) of this Plan, provided, however, that no option granted on or
after August 9, 1990, may be exercised utilizing stock of the Corporation unless
such shares have been held by an optionee for a period of at least six months.

7. Adjustment Provisions.

        If the Corporation shall at any time change the number of issued shares
of common stock without new consideration to the Corporation (such as by stock
dividends, stock splits, stock combinations, stock exchanges or
recapitalization), the total number of shares reserved for issuance under this
Plan and the number of shares covered by each outstanding option shall be
adjusted so that the aggregate consideration payable to the Corporation and the
value of each option shall not be changed. In the event of a merger,
reorganization, acquisition, consolidation, divestiture, sale or exchange of
assets of the Corporation, or similar event, the Board shall make such
adjustments with respect to options or take such other action as it determines
to be appropriate and such determination shall be conclusive.

8. Change in Control

        (a)      Notwithstanding anything in this Plan to the contrary, in the
event of a Change in Control of the Corporation, the rights under Section 6(a)
shall become immediately exercisable.

        (b)      For purposes of this Plan, a "Change in Control of the
Corporation" shall be deemed to have occurred if (A) any "person" (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation or a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation, is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Corporation's then
outstanding securities; or (B) during any period of two consecutive years (not
including any period prior to the date this Section was adopted as an amendment
to the Plan), individuals who at the beginning of such period constitute the
Board and any new director (other than a director designated by a person who has
entered into an agreement with the Corporation to effect a transaction described
in clauses (A), (C) or (D) of this Subsection) whose election by the Board or
nomination for election by the Corporation's stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof; or (C) the shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 75% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation, or (D) the shareholders of the Corporation
approve a plan of complete liquidation of the Corporation or an agreement for
the sale or disposition by the Corporation of all or substantially all the
Corporation's assets.

9. Amendment, Modification and Termination of the Plan.

        The Board, at any time, may terminate, and at any time and from time to
time, and in any respect, may amend or modify, the Plan; provided, however, that
no such action by the Board, without approval of the stockholders, may (a)
increase the total amount of common stock which may be purchased under options
granted under the Plan or the maximum number of shares of common stock for which
options may be granted under the Plan to any one individual, except as
contemplated in Section 7, (b) permit options to be granted at less than fair
market value, or (c) permit any person while a member of the committee
contemplated in Section 2 to be eligible to receive or hold an option under the
Plan. The Plan shall automatically terminate ten years after the earlier of (i)
the date the Plan is adopted, or (ii) the date the Plan is approved by
Stockholders.

10. Effective Date of the Plan.

        The Plan shall become effective upon approval by the Board; provided,
however, that the Plan shall be submitted for ratification by the stockholders
at the Annual Meeting to be held on November 1, 1982, and if not ratified shall
be of no force and effect and all options previously granted hereunder shall be
null and void.

 

STK7.10A